The opinion of the eourt was delivered by
Gibson, C. J.
The purpose of the twentieth and twenty-first sections of the act of 1771, is to give'a .certificated inhabitant a choice *408of residence, where it miy be done without risk to the township into which he removes, freed of molestation from the overseers of the poor. To this end, it is provided, that his certificate of settlement, while it protects him from being sent back before he shall have become actually chargeable, shall, in that event, compel the township Which granted it, to receive him without cavil or delay; and that he shall gain no settlement in the township of his residence by any other act than the execution of an office for a year. It is further provided, that an uncertificated inhabitant refusing to indemnify the township of his new residence, shall not gain a settlement in it by any act whatever. The plan is a simple one, and consistent in its parts. Coming away with a certificate, he is removable only when actually chargeable, but incompetent to gain a settlement in the mean time, by any other than one particular act; coming away without it, and refusing to give security, he is removable when likely to become chargeable, and incompetent to gain a settlement by any act at all. How did this pauper come ? Having previously purchased a lot in Easton for twenty-five dollars, he moved into a hovel on it in December, 1832, and received a demand of security on the fifteenth of January following, at furthest only forty-five days after his arrival, with which he refused to comply; and, after a residence of three years, became actually chargeable. The questions which result, are, whether against the express inhibition of the sections quoted, he gained a settlement by residence on his freehold under the seventeenth section of the same act; and if he did not, whether he were removable to the place of his last settlement. It is contended that his case is not within the inhibition, because the demand of security was not in time, and because a freehold' residence, though within the letter, is not within the meaning of it.
It would be dangerous to fix any precise limit to the time within which security is to be demanded, and I shall not attempt it. No more is practicable, than to say it must be reasonable, and proportionate to the circumstances. Had the overseers stood by while the pauper was expending his means in purchasing or improving, and while appearances indicated a likelihood of his eventually becoming chargeable, there might be room for complaint. But there was no unreasonable delay; or at least, he was not prejudiced by it. He had completed his purchase, and built his hovel before he ari’ivedand he erected the frame house subsequently to the demand. What more would he have ? The overseers are not to be ever ready with their demand, to pounce upon every new inhabitant the instant he sets his foot over the line. Time is to be allowed for inquiry and consideration, and we perceive not that its proper limits were transcended.
And why should the residence of an uncertificated freeholder, who had refused to give security, be excepted from the positive mandate of the act % “ In all cases upon settlement law,” said Mr. *409Justice Ashhurst, in Rex v. The Inhabitants of Fillongley, (1 T. R. 460, “ it is the safest course to adhere to the words of the act; for if we once depart from that line,' it leads to endless uncertainty.” Now the twentieth section of our statute shows that where an exception was intended, the legislature knew how to make it. A certificated inhabitant may gain a settlement, by performing what is called an annual office, pursuant to the will of that public which is to support him; but it is not said, nor was it intended, that he may gain it by any act depending exclusively on his own will. What is there in residence on a freehold to make it an exception ? The freeholder renders no peculiar service by it as a consideration for the burthen that would be imposed by a settlement gained. As the case stood here, the freehold was eaten to a shell by the incumbrances on it, and as it would not have protected the pauper from arrest at the suit of a creditor, there is no reason why it should protect him from removal at the suit of the township. He brought nothing into the aggregate of its means of subsistence, that was not consumed by him; and he had no claim on the township which had received him in his decrepitude, in preference to one that had had the benefit of his energies in his better years. The stress of the argument, however, seems to be, that he is not removable though he gained no settlement; and Mr. Justice Dennison has justly remarked in Rex v. The Inhabitants of Aylthorp Rood, (Burr. Sett. Cases, 414,) that gaining a settlement and being irremovable from a place are not convertible terms. The English courts find insurmountable obstacles in the relations of husband and wife, parent and child within the age of nurture, and master and servant; relations which they will not suffer to be interrupted. The inhumanity of tearing asunder ties so 'tender, has reasonably relaxed the 13 and 14 Car. 2, c. 12, by which removals are authorised; but it is not a little singular to find it asserted in the case last quoted, and held1 for law in The King v. The Inhabitants of Martley, (5 East, 40,) that a pauper may not be removed from the immediate occupancy of his freehold, because it is declared by Magna Charta, that no one shall be disseised. How the deportation of a freeholder’s body by order, of two justices may be called a disseisin, any more than an arrest of it on process may be called so, I am at a loss to comprehend. Each of them is equally, an act of the law, and neither of them divests his estate, but leaves the possession of it open to enjoyment by his family or tenant. But however that may be in England, the case is necessarily different here, where the principles of Magna Charta are no further in force, than they have been infused into our fundamental laws; and there is no such clause in our declaration of rights, or any other part of the constitution. And indeed, however necessary such a provision may have been in the days when the crown and its feudatories were disposed to assert their claims by violence rather than by the law, the peaceful temper of the times produced by the-abolition of feudalities *410and the progress of civilization, would render the retention of it in our day, not only, useless, but preposterous. On the contrary, a species of disseisin is expressly licensed by the constitution, for a man may be said to be disseised, whose freehold is taken from him against his consent, though on compensation made, and for public use. This provision of Magna Charta therefore, is not engrafted in our system, nor are we prepared to say that it would afford an available impediment to removal if it were.
Order of the sessions, and of the' justices confirmed.